Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT

                                   No. 04-14-00531-CV

         IN THE INTEREST OF R.V.M., N.M., M.B.R.C., R.A.R.C., and S.R.R.C.

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-01410
                Honorable Charles Montemayor, Associate Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED January 21, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice